                                           Case 3:21-cv-03612-JSC Document 11 Filed 06/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BELLWETHER COFFEE CO.,                              Case No. 21-cv-03612-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: EX PARTE MOTION FOR
                                                 v.                                          EARLY DISCOVERY
                                   9

                                  10     JOHN DOES 1-5,                                      Re: Dkt. No. 10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Bellwether Coffee Co. alleges that Defendants hacked into its systems and disabled its

                                  14   nationwide network of coffee roasting machines. Plaintiff’s ex parte motion for early discovery is

                                  15   now pending before the Court. (Dkt. No. 10.) In particular, because Plaintiff “has not been able

                                  16   to positively identify the perpetrators and cannot do so without additional information from third-

                                  17   party service providers, including Google, Apple, and T-Mobile,” it seeks permission to issue

                                  18   subpoenas to determine Defendants’ identities. (Dkt. No. 10 at 2.) The Court concludes that oral

                                  19   argument is unnecessary, see Civ. L.R. 7-1(b), and DENIES Plaintiff’s ex parte motion without

                                  20   prejudice to a more fulsome showing regarding the discovery sought.

                                  21                                              DISCUSSION

                                  22          Federal Rule of Civil Procedure 26(d)(1) requires a court order for discovery if it is

                                  23   requested prior to a Rule 26(f) conference between the parties. See Fed. R. Civ. P. 26(d)(1) (“A

                                  24   party may not seek discovery from any source before the parties have conferred as required by

                                  25   Rule 26(f), except ... by court order.”). In fashioning Rule 26(d) discovery orders, the district court

                                  26   wields broad discretion. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003).

                                  27          Courts within the Ninth Circuit apply a “good cause” standard to determine whether to

                                  28   permit such early discovery. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276
                                          Case 3:21-cv-03612-JSC Document 11 Filed 06/08/21 Page 2 of 3




                                   1   (N.D. Cal. 2002); see also G.N. Iheaku & Co. v. Does 1-3, No. C-14-02069 LB, 2014 WL

                                   2   2759075, at *2 (N.D. Cal. June 17, 2014) (collecting cases). “Good cause may be found where the

                                   3   need for expedited discovery, in consideration of the administration of justice, outweighs the

                                   4   prejudice of the responding party.” Id. When the identities of defendants are not known before a

                                   5   complaint is filed, a plaintiff “should be given an opportunity through discovery to identify the

                                   6   unknown defendants, unless it is clear that discovery would not uncover the identities, or that the

                                   7   complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

                                   8   1980). To determine whether there is “good cause” to permit expedited discovery to identify doe

                                   9   defendants, courts commonly consider whether:

                                  10                  (1) the plaintiff can identify the missing party with sufficient
                                                      specificity such that the Court can determine that defendant is a real
                                  11                  person or entity who could be sued in federal court; (2) the plaintiff
                                                      has identified all previous steps taken to locate the elusive defendant;
                                  12                  (3) the plaintiff's suit against defendant could withstand a motion to
Northern District of California
 United States District Court




                                                      dismiss; and (4) the plaintiff has demonstrated that there is a
                                  13                  reasonable likelihood of being able to identify the defendant through
                                                      discovery such that service of process would be possible.
                                  14
                                       OpenMind Solutions, Inc. v. Does 1-39, No. 11-3311, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7,
                                  15
                                       2011) (citing Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 578-80 (N.D. Cal. 1999) ).
                                  16
                                              Here, Plaintiff has failed to identify what particular early discovery it seeks. The
                                  17
                                       introductory paragraph of its motion refers to discovery on third-party service providers “including
                                  18
                                       Google, Apple, and T-Mobile,” but neither the motion nor the Complaint explain why subpoenas
                                  19
                                       to these entities would yield information regarding Defendants’ identities. (Dkt. No. 10 at 2.)
                                  20
                                       Likewise, while the motion refers to the Complaint as containing information regarding its
                                  21
                                       “forensic investigation,” the cited portions of the Complaint do not detail a forensic investigation
                                  22
                                       to determine Defendants’ identities; instead, these portions of the Complaint contain Plaintiff’s
                                  23
                                       allegations regarding the hacking. (Dkt. No. 10 (citing Complaint at ¶¶ 14-19).) Generally, ex
                                  24
                                       parte applications for early discovery are accompanied by declarations which explain the party’s
                                  25
                                       efforts to determine the individual’s identity and why the plaintiff believes that subpoenas to
                                  26
                                       particular service providers would yield information regarding a defendant’s identity. See, e.g.,
                                  27
                                       Marketo, Inc. v. Doe, No. 18-CV-06792-JSC, 2018 WL 6046464, at *1 (N.D. Cal. Nov. 19, 2018).
                                  28
                                                                                         2
                                          Case 3:21-cv-03612-JSC Document 11 Filed 06/08/21 Page 3 of 3




                                   1          Accordingly, Plaintiff’s ex parte motion for early discovery is denied without prejudice to

                                   2   renewal accompanied by a more fulsome showing regarding why subpoenas to a particular third-

                                   3   party service provider or providers is likely to yield Defendants’ identities. Any renewed motion

                                   4   shall be accompanied by proposed subpoena(s).

                                   5          This Order disposes of Docket No. 10.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 8, 2021

                                   9

                                  10
                                                                                                   JACQUELINE SCOTT CORLEY
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
